Citation Nr: 0211086	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Service connection for primary sclerosing cholangitis, 
claimed as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1960 to February 
1962.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2000, on appeal from a rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
reopened the appellant's previously denied claim for service 
connection, which had been denied in August 1994 and not 
appealed, and upon the reopened claim denied the benefit 
sought.

The appellant sought review of the Board's decision before 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
decision dated September 12, 2000 and pursuant to the 
parties' joint motion, the Court vacated the Board's decision 
to the extent that it had denied service connection for the 
disorder at issue on the merits, and remanded the claim for 
readjudication.   Accordingly, the Board's determination in 
January 2000 that the claim was reopened remains the law of 
the case.

Having reviewed the claim in its entirety, the Board is of 
the opinion that this matter is ready for appellate review.  


FINDINGS OF FACT

1. Primary scloerosing cholangitis (PSC) was not shown in 
active service.

2. The weight of the informed medical evidence indicates that 
PSC, shown years after service, is not related to any 
incident of military service or to any service-connected 
disorder.




CONCLUSION OF LAW

PSC, claimed as secondary to radiation exposure, was not 
incurred in or aggravated by active service, nor may PSC be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

First, although the Board's January 2000 decision was vacated 
to the extent that it denied entitlement to service 
connection for the disorder in question, it nonetheless 
remains a matter of record.  The decision details the 
evidence of record, and provided the appellant with a 
discussion of why the Board then found the claim was not 
substantiated.  That decision further highlighted that the 
veteran must come forward with competent medical evidence of 
a nexus between current disorders and his period of service.  
That the appellant was aware of such deficiencies, and sought 
to remedy them, cannot be doubted.  Through counsel he sought 
to supplement the record by the proffering of another expert 
medical opinion prior to the Board's current review.  
Further, the appellant has been continually apprised of the 
evidence of record and VA's efforts to assist him in 
substantiating the claim through Statements of the Cases 
issued during the pendency of the appeal, as well as the 
Board's decision of January 2000 and the subsequent 
notification provided by the Board concerning the additional 
independent medical opinion.  The claimant has been ably 
assisted by counsel towards substantiating the claim and 
completing the record.  He has waived the right to have his 
additional medical opinion reviewed by the RO. 

Finally, the appellant's claim has been subjected to numerous 
VA medical inquiries, as well as the obtaining of two 
independent medical opinions.  There appears to be no further 
existing evidence which would substantiate the claim, (i.e., 
no further advisement is necessary or warranted to the 
appellant with respect to evidence towards substantiation) 
and the claim is ready for appellate review.  



The Merits of the Claim

The appellant contends that PSC is the result of in-service 
radiological treatment that he was afforded for the treatment 
of acne.  Having carefully considered all of the evidence of 
record, the Board is of the opinion that the preponderance of 
the evidence is against the claim and the appeal will be 
denied.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).
  
Toward these ends, and without reliance for the dispositive 
findings in this matter, the Board first observes that a 
layman's reference guide explains that PSC is  "inflammation 
and eventual scarring and obstruction of the bile ducts 
inside and outside the liver."  The Merck Manual of Medical 
Information, 570, Home Edition 1997.

This matter has been remanded in part to enable the Board to 
reexamine the evidence of record and articulate a more 
comprehensive statement of reasons and bases.  To the extent 
that this decision reiterates factual summaries previously 
considered by the Board, it is emphasized that such 
repetition only represents those matters that have remained 
unchanged by the Court's remand directives and the evidence 
subsequently developed.  Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991) [in proceeding with a decision on the merits 
of an appellant's claim subsequent to remand, the Board is to 
fully readjudicate the issue on appeal in accordance with 
Court's directives, and such is not "merely for the purposes 
of rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A [Court] remand is meant to entail a critical 
examination of the justification for the decision."].  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In this matter, the critical issue or determinative question 
involves the interpretation of the appellant's medical 
history:  whether the in-service radiation treatment, either 
by itself or as a result of diseases or disorders caused by 
it, ultimately resulted in the appellant being diagnosed to 
have PSC.  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  

In light of this inquiry, the Board will first review the 
appellant's pertinent medical history.  The Board will then 
proceed to evaluate the various medical opinions of record in 
its analysis of the claim.   

The Medical Evidence:

The record indicates that while on active duty in March 1960, 
the appellant sought medical treatment for severe acne 
vulgaris of the back.  The appellant was afforded 
radiological therapy and several chronological medical 
entries reflect continued diagnoses of severe acne vulgaris 
and resulting lesions.  In May 1961, the appellant again 
complained of persistent acne of the back, and it was noted 
that he had had Kynex, radiological, and "usual" therapy, 
and that he would be placed on antogenous vaccine.  

Thereafter, service records do not mention any additional 
radiological therapy to the appellant's back and there is no 
indication as to the dose of radiation the appellant 
sustained in the earlier therapy sessions, nor evidence of 
any gastrointestinal or other sequallae (e.g., burns, nausea, 
etc.).  

In February 1962, the appellant underwent VA medical 
examinations in connection with a then pending claim for 
service connection for acne.  In the context of a special VA 
dermatological examination, the appellant reported that while 
in service, he received a great deal of treatment for his 
acne, including what the examiner characterized as including 
"considerable" radiological treatment.  A June 1962 rating 
decision denied service connection for acne on the basis that 
the appellant had acne prior to service, and that its 
progression in service had not been shown to be any more than 
would have occurred in the normal course of the disease.

A VA hospital summary for the period of June to August 1967 
reflects that the appellant reported a history of having a 
right kidney stone removed in March 1967, and that one week 
prior to this admission, he again experienced hematuria and 
dull right costovertebral angle tenderness and ache.  
Examination at the time of admission was found to be entirely 
normal except for a scar on the right flank.  An intravenous 
pyelogram (IVP) was interpreted to reveal a stone in the left 
lower pole, right lower pole, of the right ureter with delay 
of function and then pointing of the stone on the right.  
Calcium and phosphorus studies revealed elevated calcium and 
lowered phosphorus levels repeatedly.  In June 1967, the 
appellant underwent a right ureterolithotomy and pelviotomy 
with "T" Tube intubation of the upper ureter, and in July 
1967, the tube was removed.

In August 1967, the appellant was found to have developed a 
right-side parathyroid adenoma.  It was noted that laboratory 
reports had detected continued elevated calcium and lowered 
phosphorus levels.  After surgical removal of the adenoma, a 
renal stone was determined to have moved down into his 
ureter, and with treatment the stone was passed 
spontaneously.  It was believed that the appellant had 
developed a post-calculous pyelonephritis and antibiotics 
were continued. Thereafter, the appellant's condition 
gradually improved.  The diagnoses included hyperthyroidism, 
right ureteral and right renal stones, left renal stones, 
parathyroid adenoma, and atrophy of another parathyroid 
gland.

It was noted in a VA hospital summary from May 1969 that 
following the excision of a parathyroid tumor from near the 
lower pole of the thyroid gland on the right extending to the 
mediastinum, the appellant passed several calculi.  At that 
time, the appellant reported that an IVP revealed new calculi 
on the left, and that in August 1968, another IVP revealed 
negative findings.  Since that time, the appellant reported 
recurrent intermittent right flank pain with recurrent 
hematuria.  An IVP in May 1969 revealed a left upper pole 
renal calculus but otherwise negative findings.  

VA hospital records from October 1979 reveal that the 
appellant underwent the excision of two sebaceous cysts on 
the upper back which were reportedly recurrent and examples 
of severe acne of the upper back status post multiple 
radiation treatments to the area.  The operative record 
indicates that the appellant's skin was noted to be very 
fibrotic and avascular, possibly secondary to radiation.

A VA hospital summary for the period of October to November 
1988 reflects that the appellant was admitted with a two week 
history of increasing epigastric pain, progressive jaundice, 
darkening of urine, a 22-pound weight loss over the previous 
six months, and marginal fevers with chills.  The abdomen was 
diffusely tender with right upper quadrant guarding but no 
peritoneal signs.  On October 18, 1988, the appellant 
underwent a surgical cholecystectomy, intraoperative 
cholangiogram, common duct resection, Roux-Y 
hepaticojejunostomy, and liver biopsy.  A U-tube was placed 
percutaneously through the liver, exiting through the left 
hepatic duct entering the jejunal loop and exiting several 
centimeters distal to the anastomosis and exiting 
percutaneously.  A JP tube was placed at the juncture of the 
superior surface of the liver and the U-tube.  The appellant 
was discharged with the U-tube in place. The appellant was 
diagnosed to have nephrolithiasis, secondary to 
hypercalcemia.  It was also noted that the appellant had 
sclerosing cholangitis, borderline hypertension, status post 
resection of the parathyroid adenoma, 16 years earlier.

VA medical records for the period of October 1988 to December 
1992 reflect continued treatment for post-surgical residuals 
and for primary sclerosing cholangitis.  

The appellant first sought service connection for primary 
sclerosing cholangitis in December 1992.  The appellant 
maintained that the condition was caused by radiation 
exposure that he had sustained while receiving therapy for 
his acne while in service.  He reported that he received 
radiation two to three times a week for two and a half 
months, and that his entire torso - from the neck to the 
thighs, was exposed to the treatments.  He added that it was 
in March 1967 that he started demonstrating symptoms which he 
believed were related to the over exposure of radiation, 
consisting of renal calculi for which he had surgery at that 
time and again in June 1967.  In August 1967, he had 
exploratory surgery for a hyperparathyroid, which he argued 
was clearly related to radiation exposure.  

In support of his December 1992 claim, the appellant also 
provided copies of various articles that he believed 
supported his claim that his PSC was related to his radiation 
exposure during service.  The articles addressed the 
management of gastrointestinal injury associated with acute 
radiation syndrome, the relationship between hypercalcemia 
and bile flow and biliary calcium secretion, therapeutic 
radiation and hyperthyroidism, fundamentals of radiobiology, 
an overview of the biological effects of ionizing radiation, 
and the effects of exposure to low levels of ionizing 
radiation.

Upon VA radiological consultation in January 1994, it was 
noted that service medical records provided no evidence as to 
the amount or duration of any in-service radiological 
treatment.  The radiological examiner indicated that review 
of the medical record revealed two statements taken from the 
appellant in 1960 of having received radiation therapy to his 
back for acne over a two to three month period. However, 
nowhere in the chart, other than by the appellant's 
statement, was there documentation of such therapy.  From 
this basis and relying on the appellant's statements, the 
examiner believed that it was not readily apparent how much 
radiation therapy both in terms of dosages and frequency, the 
appellant had received.  This examiner was referring the 
claim to the radiation physicist who he believed to be the 
most appropriate individual to evaluate the issue of 
radiation induced pathology.

The January 1994 VA medical physicist reviewed the 
appellant's file in order to find evidence of the 
relationship between radiation therapy doses and his claimed 
conditions.  However, the examiner noted that it was very 
important to have the exact radiation dosages and the 
frequencies of such therapies.  From the information of 
record, the examiner was unable to ascertain the dosage 
sustained by the appellant, and he reported that it was 
difficult for him to establish a relationship between the 
radiation therapy and the claimed condition.

Upon VA gastroenterological consultation in July 1994, the 
examiner commented that there was no evidence to suggest that 
radiological therapy could cause PSC, and that the cause of 
the disorder was unknown.

In December 1996, and in connection with the appellant's 
then-pending claim of service connection for parathyroid 
adenoma and renal calculi, a physician with the office of 
VA's Chief Public Health and Environmental Hazards Officer, 
concurred in the report of the Chief, Radiation Oncology 
Service, Mountain Home VA Medical Center, who commented that 
the literature showed that as little as 32 ionizing radiation 
units (RADS) to the parathyroid could cause adenomas as early 
as within three years.  Therefore, it was the physicians' 
joint opinion that even though the total dose and the exact 
location of radiation were not available from the records, it 
was likely that the radiation was the cause of the 
parathyroid in the appellant.  The record indicates that by 
rating decision dated in December 1996, service connection 
for the adenoma and its complications to include kidney 
stones was granted.

The appellant testified before the undersigned at a personal 
hearing conducted at the RO in January 1999.  In substance 
relevant to this appeal, the appellant reiterated that he had 
in-service radiological therapy for acne on his back during 
service in 1960, which lasted over a two-week period at the 
rate of every two days, and the process was repeated over 
another two-week period.  He stated that sclerosing 
cholangitis first manifested itself in severe form in 1988.  
He added that he began to have parathyroid problems in 1967.  
The appellant indicated that he had not been given more than 
two cycles of radiation treatments.  The appellant also 
maintained that the development of fibrotic tissue in the 
area of the radiation treatments was evidence that he had 
received excessive radiation.  

The Medical Opinion Evidence:

In a series of two December 1998 letters submitted in support 
of the reopened claim, Michael R. Gray, M.D., M.P.H., stated 
that "there was no way of disproving" that the appellant 
was overdosed with radiation in service, and that the 
overdose led to the development of a fibrotic skin condition 
and the parathyroid adenoma and all of its sequelae, 
including PSC.  In substance, Dr. Gray observed in his first 
letter:

1. "Considerable" radiological treatment was given 
during the appellant's military service, (referencing 
the special VA dermatological examination of March 
1962);

2. Although no records were maintained detailing the 
specific doses the appellant received, "the history 
[Dr. Gray] obtained indicates that [the appellant] 
received 12 x-ray treatments in two separate course 
of therapy," and that "the intensity of the dose was 
sufficient to have actually caused first and second 
degree burns to the [appellant's] back, neck and 
shoulders," and;

3. The appellant had experienced medical problems which 
were, to a reasonable medical certainty, causally 
related to such treatment and that VA had "confirmed 
and endorsed" that the appellant had had excised a 
parathyroid adenoma, which in turn had been 
"causally related to radiation in the general area 
of the body" of the thymus and thyroid, and from 
which the appellant had developed biliary lithiasis 
and renal lithiasis, and;

4. Sclerosing cholangitis was to a reasonable medical 
certainty a consequence of radiation therapy he had 
received while in service similar to 
hyperparathyroidism, and;  

5. The causal links described were "well within the 
range of reasonable medical certainty."  

In an addendum also dated in December 1998, Dr. Gray noted 
that an August 1989 article relative to therapeutic radiation 
and hyperparathyroidism (Archives of Internal Medicine, 
Volume 149, "Therapeutic Radiation and 
Hyperparathyroidism") "clearly established that the 
association between primary hyperparathyroidism and prior 
therapeutic radiation exposure was confirmed."  He also 
observed that in 1991, a research article reported that in 
cases of radiation to the skin involving significant deep 
penetrating radiation, "a very hard, wood-like plaque up to 
three centimeters thick was palpable" in the skin areas 
affected, and that the appellant had been observed to have 
had tissue that was extremely fibrotic at the time a 
sebaceous cyst was removed.  Thus, according to Dr. Gray, it 
could be assumed that the appellant did receive significantly 
high doses of radiation, which resulted in a parathyroid 
adenoma, which in turn resulted in renal and biliary 
lithiasis, which led to sclerosing cholangitis.  
	
In July 1999, the Board caused the appellant's claims folder 
to be reviewed by an independent medical expert to determine 
the medical probability that there was a causal relationship 
between the appellant's PSC and exposure to radiation during 
service.  The expert was also requested to render an opinion 
as to the degree of medical probability that there was a 
causal relationship between the appellant's parathyroid 
adenoma and/or renal calculi and the appellant's development 
of PSC.

By letter dated in September 1999, Thomas J. McGarrity, M.D., 
a Professor of Medicine at the Gastroenterology and 
Hepatology Department at the Hershey Medical Center in 
Hershey, Pennsylvania rendered his opinion.  He reported that 
in addition to reviewing the appellant's history, he had 
consulted textbooks on Gastroenterology, Hepatology, General 
Medicine, and Endocrinology, as well as conducted a 
"MEDLINE" computer research inquiry on "the association of 
sclerosing cholangitis and radiation exposure."  In 
substance, Dr. McCarrity observed:

1. The etiology of PSC was unknown, but was believed to 
have an immunologic basis;

2. The relationship between hyperparathyroidism and 
biliary tract disease, including gallstones, was 
"debatable," and that hyperparathyroidism was not 
mentioned as a risk factor in any of the reviewed 
textbooks, although there were reports of both 
positive and negative association between 
hyperparathyroidism and gallstone disease; 

3. Although Dr. Gray had observed that hypercalcemia can 
cause biliary tract disease by increasing bile 
lithogenicity and that there was "some experimental 
evidence" to support this proposition, the medical 
correction of the appellant's hypercalcemia and 
hyperparathyroidism had occurred approximately 20 
years before the onset of liver disease;

4. He (Dr. McGarrity) was "skeptical" of the proffered 
etiologic link between the corrected 
hyperparathyroidism/hypercalcemia and the appellant's 
sclerosing cholangitis, as the cause of the latter 
disorder was unknown and he could find no information 
in the literature or through computerized research on 
such a linkage, and that the linkage between 
sclerosing cholangitis and radiation enteritis had 
not been established;

5. Specifically with regard to the appellant, if he had 
been treated with a deeply penetrating form of 
radiation therapy which could have accounted for his 
liver disease, symptoms of acute radiation sickness 
would have been expected which were not apparent on 
review of the appellant's records.  

Dr. McGarrity opined that a causal relationship between the 
appellant's parathyroid adenoma and hypercalcemia and his 
later development of primary sclerosing cholangitis 20 years 
later was "remote."  

In June 2001, the appellant submitted a medical opinion 
authored by Craig N. Bash, M.D., accompanied by a waiver of 
RO consideration.  See 38 C.F.R. § 20.1304(c).  Dr. Bash 
reported that he had conducted a personal interview with the 
appellant, and that he had reviewed the procedural evidence 
of record, "x-ray reports," "laboratory reports," the 
submitted opinions from Drs. Gray and McGarrity and that he 
conducted a review of unspecified "medical literature."  In 
substance, Dr. Bash observed:

1. The appellant had a service induced parathyroid 
adenoma, caused by in-service radiation therapy, and 
that it was "known that parathyroid adenomas cause 
hypercalcemia;"  

2. A medical textbook noted that nephrolithiasis was not 
specifically associated with hyperparathyroidism but 
was "most common in this setting," thus causing Dr. 
Bash to conclude that it was "clear that [the 
appellant's] hyperparathyroidism secondary to 
radiation likely caused his nephrolithiasis;"

3. From Dr. Bash's review of the record, it appeared 
that in late 1988, the appellant had experienced 
gallstones, which would have produced an obstruction 
that would have in turn produced a bacterial 
infection leading to cholangitis.  

Due to the conflicting medical opinions of record, the Board 
again caused the appellant's claims folder to be reviewed by 
an independent medical expert.  In May 2002, John R. Lake, 
M.D., Professor of Medicine and Surgery and Director of the 
Gastroenterology, Hepatology and Nutrition Division at the 
University of Minnesota Medical School rendered his opinion 
that the appellant's PSC was not related to his radiation 
therapy.  In his report, Dr. Lake noted that he had 16 years 
experience as a practicing hepatologist, and that he had 
participated in the care of approximately 300 patients with 
PSC.  In substance, Dr. Lake observed:

1. He questioned, yet assumed to be true, that the 
appellant's parathyroid adenoma and hypercalcemia for 
which service connection had been granted were 
related to his in-service radiation therapy, although 
the medical basis for such a conclusion was "weak."

2. The cause of PSC was unknown, but there was a strong 
association of PSC to other autoimmune diseases, 
particularity ulcerative colitis and a number of 
other secondary causes, which were unrelated to this 
matter.  However, he stated that gallstones were not 
a cause of PSC, and although such could cause bile 
duct obstruction, gallstones did not produce 
"stricturing of the intra- and extrahepatic bile 
ducts," termed by Dr. Lake to be "the hallmark of 
primary sclerosing cholangitis."  

3. It was important to not confuse cholangitis secondary 
to bile duct obstruction (which was generally caused 
by bacterial inflammation of the bile ducts) with 
sclerosing cholangitis as the appellant had, (which 
was believed to be an autoimmune phenomenon) as they 
were two distinct entities.  

As to the other medical opinions of record, Dr. Lake's report 
includes the following observations:

1. Apparently in reference to report of Dr. Michael 
Gray, dated December 28, 1998, who had opined that 
the appellant's radiation therapy led to subsequent 
biliary lithiasis, which in turn had led to the 
primary sclerosing cholangitis, this thesis (termed 
as a "cascade" by Dr. Lake) was insupportable based 
upon medical fact.  

2. Dr. Lake noted that there was little data to suggest 
that hyperparathyroidism was associated with an 
increased risk of gallstones as maintained by Dr. 
Gray, and that although previous experts quoted 1994 
research in support thereof, the research article 
only demonstrated that the biliary system was 
permeable to calcium ions, and that serum calcium 
concentration could be one determinant of biliary 
calcium concentration.  Dr. Lake explained that 
although the researchers thus demonstrated that those 
with hypercalcemia had a greater prevalence of 
calcified gallstones, an increased serum level was 
not a cause of gallstones, but only that when such 
gallstones were present they were likely to be 
calcified.  

3. Even with "several erroneous assumptions," because 
the appellant's hyperparathyroidism and hypercalcemia 
occurred 20 years before he was diagnosed to have 
liver disease, it would remain highly unlikely that 
the hyperthyroidism and hypercalcemia were related 

4. With apparent reference to the report of Dr. Craig N. 
Bash, Dr. Lake observed that the former's observation 
that hypercalcemia might have contributed to 
pancreatitis, which in turn led to sclerosing 
cholangitis, was erroneous.  Dr. Lake pointed out 
that the appellant had never been diagnosed to have 
an episode of pancreatitis.   

Dr. Lake concluded by opining that there was little evidence 
to support "the chain of events" that were proffered by the 
appellant to link his in-service radiation therapy to a 
diagnosis of PSC - there was no evidence to suggest that 
radiation therapy led to hypercalcemia, and there was 
"absolutely no evidence" that gallstones led to PSC.


Analysis:

The determinative question in this case involves the 
probability of medical causation.  Only parties possessing 
medical expertise may address competently such a question.  
The Board in this matter is presented with primarily four 
expert opinions:  two in support of the appellant's claimed 
theory of entitlement, and two essentially against the claim.  
As was previously noted, it is the Board's primary role in 
this circumstance to weigh such evidence and ascertain its 
probative value.  From the outset, it should be noted that 
the evaluation of such evidence does not involve a mere 
numeric tabulation of those opinions favoring viz. those 
against the claim.  It is the whole of each underlying 
opinion that must be examined, both by itself and in 
conjunction with other evidence.  Guerreri, supra.; see also 
Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) (Observing 
that in cases involving multiple medical opinions, each 
should be examined, analyzed and discussed for corroborative 
value, and should not be dismissed as merely 
"cumulative.").    

Having examined the medical opinions and the evidence of 
record, the Board has concluded that the weight of the 
informed medical evidence is clearly against the claim.  
Essentially, the preponderance of the competent evidence 
indicates that the theory of entitlement propounded by the 
appellant (1) is not generally accepted in the medical 
community, and that (2) to the extent that medical opinion 
evidence supports the claim, it is outweighed by more 
competent evidence or is flawed in its factual basis.  

The Board does not seek relevant expert opinion gauged to a 
medical certainty.  Instead, it seeks to ascertain whether, 
on examination of all the evidence, there is "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," which, under the "benefit-of-the-doubt" rule, 
inures to the benefit of the claimant and mandates that the 
claim be granted.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

With this preface, the Board first observes that among much 
important information imparted to this inquiry, Dr. Lake's 
May 2002 report sets out a highly relevant definition.  This 
matter involves inquiry into the cause of primary scloerosing 
cholangitis, not cholangitis.  It appears in this regard that 
both Dr. Gray and Dr. Bash did not set forth their 
understanding of the critical distinction.  It is to be noted 
as well that in his opinion, Dr. McGarrity appears to have 
discussed and analyzed the evidence of record as to PSC.  

Thus, both Dr. Lake and Dr. McGarrity set forth the specific 
and apparently correct diagnostic entity for consideration, 
(i.e., that the appellant has primary scloerosing cholangitis 
and there does not appear to be any evidence of any other 
specified type).  Leaving aside the question of whether the 
opinions of both Dr. Gray and Dr. Bash are thus wholly flawed 
due to their failure to properly identify the disease in 
question, which in itself renders them without probative 
value, the Board will nonetheless continue to examine the 
evidence of record.

The Board next turns to the question of whether generally 
accepted medical opinion supports the finding that radiation 
caused parathyroid adenoma, or hypercalcemia or gallstones, 
and whether the radiation, any of these disorders either 
singularly or in combination caused PSC.  

The Board is guided in this respect by four relevant 
inquiries:  (1) Whether the theory can be (or has been) 
tested, (2) whether the theory has been subjected to peer 
review and publication, (3) whether the known or potential 
rate of error has been considered, and (4) to what extent the 
theory is accepted in the relevant scientific community.  
Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 113 S. 
Ct. 2786, 2796-97 (1993), quoted in Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  The Board observes that the although the  
Daubert decision was quoted in a discussion of whether a 
claim was well grounded under the then-applicable law, the 
Court then pointed out that in a merits adjudication, the 
evidence need only reach equipoise in order for the claim to 
be granted, as is noted by the Board above.  Rucker at 73.     

Here, it does not appear to be disputed that the medical 
community holds the cause of PSC to remain unknown.  Although 
both Drs. McGarrity and Lake have so reported, the opinions 
of Drs. Bash and Gray have constructed theories as to how the 
appellant's in-service radiation led to the diagnosed 
disorder.  From this, the Board concludes that the scientific 
community has not accepted the essential premise that a cause 
of the disorder can be identified.  The fourth prong of the 
Daubert inquiry is thus answered in the negative, and because 
both Dr. Bash and Dr. Gray have set forth a chain of 
reasoning to their conclusions, prongs 1, 2, and 3 of the 
Daubert inquiry is similarly answered in the negative.  In 
other words, there is no information proffered that indicates 
that a theory exists in the medical community supporting the 
linkage between radiation therapy and PSC, such theory having 
been tested, subjected to peer review and publication, or 
whether the known or potential rate of error has been 
considered.   

Remaining is the question as to what weight should be 
assigned the medical opinions, either in isolation or in 
combination with each other.  The Court has held in this 
regard that where an appellant provides more than one medical 
opinion in support of a claim for service connection, the 
additional medical opinions are to be examined for 
corroborating, rather than merely cumulative, evidence.  
Wray, 7 Vet. App. at 492; cf. Paller v. Principi, 3 Vet. App. 
535, 538 (1992).

With regard to Dr. Gray's December 1998 opinion, in 
particular that as set forth in his addendum, the physician's 
entire opinion appears to be premised upon medical studies 
indicating a linkage between cholangitis (and not primary 
sclerosing cholangitis) and the assertedly antecedent 
disorders.  This is evidenced by Dr. Gray's observation that 
significantly high doses of radiation led to parathyroid 
adenoma, which in turn resulted in renal and libliary 
lithiasis.  However, as is noted above, Dr. Lake has set 
forth that cholangitis with its associated renal dysfunction 
is not the appellant's disability, as stated by Dr. Gray.  
(See Dr. Gray's addendum, third paragraph).  Dr. Gray's 
opinion is otherwise prefaced upon the assumption of the 
misidentified disorder.  Moreover, as was noted by Dr. Lake, 
PSC was not associated with gallstones, as such did not 
produce stricturing of the hepatic bile ducts.  

As for Dr. Bash's opinion, the Board first observes (as did 
Dr. Lake, and possibly Dr. Bash himself as evidenced by the 
comment in his report "[a] note to [the veteran's attorney] 
where is the pancreatitis"), that there is no evidence the 
appellant had pancreatitis.  Further, Dr. Bash's preliminary 
conclusion that it was "clear that [the appellant's] 
hyperparathyroidism secondary to radiation likely caused his 
nephrolithiasis" is not supported by a plain English reading 
of that portion of the quoted textbook.  While the Board's 
examination of the medical text in question confirms the 
accuracy of Dr. Bash's cited portion, the Board's reading 
that nephrolithiasis not being specifically associated with 
hyperparathyroidism does not support a causal linkage, 
although hyperparathyroidism was "common in this setting."  
In other words, a plain English reading of the quoted portion 
suggests that evidence of a causal linkage between 
nephrolithiasis and hyperparathyroidism is not established.  

In these circumstances, the Board is of the opinion that the 
clear preponderance of the informed medical evidence is 
against the claim.  Although it is not dispositive in and of 
itself, Dr. Lake's May 2002 report details in depth the 
evidence of record; analyzes previous opinions of record and 
sets forth the state of medical knowledge as to the etiology 
of the appellant's disorder.  The Board finds it highly 
probative that Dr. Lake is a professor of medicine at a major 
university, who in addition to being aware of the state-of-
the-art relevant medicine due to his professorial duties, is 
also a practitioner who was involved in the care of 
approximately 300 patients with PSC.  His explanation, in 
light of all other evidence of record, convinces the Board 
that the appellant's in-service radiological treatment, as 
well what Dr. Lake has termed to be the chain of causal 
events advanced by the appellant to explain his disorder, is 
not supportable.


ORDER

The appeal is denied.  


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

